Defendant appeals from an original judgment of the County Court of Orange County and an amended judgment of said court convicting him of the crime of attempted kidnapping, and from an order denying an oral motion, made upon the minutes, to set aside the verdict and for a new trial, and from an intermediate order dismissing a count of the indictment charging assault in the third degree. Amended judgment unanimously affirmed. The intermediate order dismissing the count for assault in the third degree is unanimously affirmed. No opinion. Appeal from original judgment dismissed. No appeal lies therefrom as it was superseded by the amended judgment. The appeal from the order denying the oral motion, made upon the minutes, to set aside the verdict and for a new trial, is dismissed as no appeal lies therefrom. (People v. Caplin, 263 App. Div. 882.) Close, P. J., Hagarty and Lewis, JJ., concur; Johnston and Aldrich, JJ., concur, except that as to the affirmance of the amended judgment their concurrence is based on the ground that "defendant’s guilt of the crime of attempted kidnapping was palpable and was so convincingly proved that the alleged errors in refusing defendant’s requests to charge at folios 803-804 must be disregarded. (Code Crim. Pro., § 542.)